Citation Nr: 1505044	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO. 09-06 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the rating reduction from 100 percent to 40 percent for prostate cancer, effective March 1, 2014, was proper.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August 2007 and December 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is associated with the claims file.

In March 2011 and April 2013 the Board remanded the case for additional development. 

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision in December 2009, the RO granted service connection for prostate cancer due to exposure to herbicides and assigned a 100 percent rating under Diagnostic Code 7528, effective July 17, 2009.  

2.  Following VA examination in January 2012, the RO proposed to reduce the 100 percent rating for residuals of prostate cancer to zero percent; at that time it was noted the last treatment for cancer was at least 6 months previously and there had been no recurrence. 

3.  In a rating decision in December 2013, the RO implemented the rating reduction from 100 percent to 0 percent for prostate cancer, effective March 1, 2014; the evaluation was later increased to 40 percent, effective March 1, 2014.  

4.  From March 1, 2014, the service-connected prostate cancer residuals are manifested predominantly by voiding dysfunction with complaints of increased frequency (both daytime and nighttime) and the wearing of absorbent materials that must be changed four times per day.   


CONCLUSION OF LAW

The rating reduction from 100 percent to 40 percent for prostate cancer was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, Diagnostic Code 7528, Note (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appeal involves whether the reduction for prostate cancer, from 100 percent to 40 percent disabling, was proper. 

By way of background, a July 2009 prostate biopsy showed carcinoma, well differentiated, nuclear grade II.  In a rating decision in December 2009, the AOJ granted service connection for prostate cancer with radiation therapy or seed implants, and assigned a 100 percent disability rating, effective July 17, 2009.  

In January 2012, the Veteran underwent a VA prostate examination.  The examiner noted that the Veteran completed radiation treatment more than 6 months earlier and his cancer was in remission.  The only residual of the prostate cancer was erectile dysfunction.  The examiner indicated the Veteran had no voiding dysfunction and no obstruction of the urinary tract.   

In a subsequent January 2012 rating decision, the AOJ granted service connection for erectile dysfunction, as well as special monthly compensation for loss of use    of a creative organ, and proposed a reduction in rating for prostate cancer to zero percent.  The Veteran was notified of the proposed reduction by correspondence in January 2012.  A rating decision in December 2013 reduced the disability rating for prostate cancer from 100 percent disabling to 0 percent effective March 1, 2014.  The Veteran appealed for a compensable rating.  

In an April 2014 statement, the Veteran asserted that he got up 5 to 6 times a night to void and he required urinary leakage pads.  He used the restroom about once an hour to void.

A VA treatment report dated February 2014 noted that as residual of prostate cancer the Veteran had difficulties with urinary frequency of about once per hour, nocturia greater than 5-6 times per night, and the need for urinary leakage pads. 

In a July 2014 VA examination, the examiner reported that the Veteran required absorbent materials which must be changed 2 to 4 times a day.  There was no evidence of voiding dysfunction requiring the use of an appliance.  Daytime intervals were between 2 to 3 hours, nighttime awakening to void was 5 or more times per night.  

Based on these findings, by rating decision in August 2014 the AOJ increased      the Veteran's disability rating for prostate cancer residuals from 0 percent to 40 percent, effective the March 1, 2014 date of reduction.

The Veteran continued to appeal for a higher rating and in a statement in support of his claim in August 2014, he reiterated that he required pads that must be changed  4 times per day.

Initially, the Board notes that appropriate due process considerations have been met concerning the reduction. 

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, active prostate cancer warrants a 100 percent rating.  Following the cessation or surgery, chemotherapy, or other therapeutic procedure a 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In a January 2012 rating decision, the RO proposed to reduce the Veteran's rating for prostate cancer from 100 percent to zero percent.  The Veteran was notified of this proposal in a January 2012 letter, which advised him of his right to a hearing and to submit evidence to show the reduction should not be made.  A copy of the January 2012 rating decision, which explained the basis for the proposed reduction, was enclosed.  A May 2012 rating decision was issued, noting the rating reduction was to occur August 1, 2012.  However, such reduction did not actually occur, and a December 2013 rating decision was subsequently issued, indicating the reduction to zero percent would occur on March 1, 2014.  

As reflected above, the Veteran was properly notified of the rating reduction and  the reduction occurred following the 60-day period from the date of notice to the Veteran of the final rating action.  

The VA examiner noted in January 2012 that the last treatment for prostate cancer had been six months previously and that the Veteran was in remission.  The evidence failed to show any recurrence of cancer after the 6-month period following the cessation of treatment.  Accordingly, appropriate due process procedures, as well    as the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, were followed. 

The Board will now turn to the question of whether the assignment of a 40 percent rating was proper. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran essentially contends that a disability rating in excess of the 40 percent rating now in effect for his service-connected prostate cancer status post radiation therapy and seed implants should be assigned.

From March 1, 2014 the service-connected prostate cancer has been rated 40 percent under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Under this code, the disability is to be rated as voiding dysfunction or renal dysfunction, whichever        is predominant.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  

Urine leakage, requiring the wearing of absorbent materials which must be changed two to four times a day warrants a 40 percent rating.  A higher 60 percent rating is warranted when the use of an appliance is required or the wearing of absorbent materials which must be changed more than four times a day.

For urinary frequency, a maximum 40 percent rating is warranted when there are daytime voiding interval of less than one hour, or; when the Veteran awakens to void five or more times per night.  For obstructive voiding, a maximum 30 percent rating is warranted when urine retention requires intermittent or continuous catheterization.

Because the maximum ratings assignable for symptoms of frequency and obstructed voiding are 40 and 30 percent, respectively, a higher rating is not available under that criteria for the Veteran's prostate cancer.

A treatment report from the Orlando VA Medical Center dated in February 2014  noted that as a residual of prostate cancer the Veteran had difficulties with urinary frequency of about once per hour, nocturia greater than 5-6 times per night, and the need for urinary leakage pads.  


A July 2014 VA prostate cancer examination noted that as a residual of prostate cancer, the Veteran required the use of absorbent materials that must be changed 2 to 4 times per day.  He also endorsed daytime voiding intervals of between 2 and 3 hours, and nighttime awakening to void 5 or more times per night.  The Veteran denied voiding dysfunction requiring the use of an appliance.  

There is no indication in the record that the Veteran has renal dysfunction associated with his prostate cancer.  Thus, the predominant manifestation of the Veteran's residuals of prostate cancer is voiding dysfunction.

Based on the evidence of record, the Board finds that Veteran's prostate cancer residuals do not meet the criteria for a rating in excess of 40 percent.  The records do not show voiding dysfunction which has been productive of urine leakage or incontinence that is so severe that the Veteran requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day to warrant a higher, 60 percent rating.  38 C.F.R. § 4.115a.  

Of note, in a statement in support of his claim in August 2014, the Veteran asserted that he was entitled to a higher rating of 60 percent because he experienced urine leakage that required the use of absorbent materials that must be changed 4 times per day.  However, such symptomatology falls squarely within the criteria for a 40 percent rating.  38 C.F.R. § 4.115a.

In view of the foregoing, the Board concludes that the Veteran's service-connected residuals of prostate cancer status post radiation therapy and seed implants is appropriately rated as 40 percent disabling, and that the reduction from 100 percent to 40 percent was proper.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Here, the rating criteria describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 

ORDER

The rating reduction from 100 percent to 40 percent, effective March 1, 2014, for prostate cancer, status post radiation therapy and seed implants, was proper, and the appeal is denied.  


REMAND

The Board finds that additional development is warranted for the Veteran's claim for service connection for a psychiatric disorder other than PTSD. 

In a statement in November 2014, the Veteran's representative has now raised the question of entitlement to service connection for a psychiatric disorder other than PTSD, as secondary to service-connected disability.

The Veteran underwent a VA mental disorders examination in June 2013.  The examiner diagnosed depressive disorder and substance abuse, and opined that it was less likely than not (less than 50 percent probability) that these disorders    were related to service.  The examiner explained that the Veteran's mental conditions of depressive disorder and cocaine/cannabis dependence were related   to health concerns and ongoing variable psycho-social stressors.  

Secondary service connection can be established by evidence demonstrating the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board finds that an addendum to the VA examiner's opinion report is needed regarding whether the Veteran's psychiatric disorder, other than PTSD, has been caused or aggravated    by his service-connected disabilities.  On remand, relevant ongoing medical records should also be obtained, to include any VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to the Veterans Claims Assistance Act on the information and evidence necessary to substantiate his claim for service connection for a psychiatric disorder on a secondary basis.

2.  Obtain relevant VA treatment records dated after October 2014.

3.  Return the claims file to the VA examiner who conducted the June 2013 VA examination, if available, to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion addressing the following:

a. Is it at least as likely as not (50 percent probability     or greater) that the Veteran's diagnosed depressive disorder was caused by his service connected disabilities (prostate cancer residual, low back muscle spasms, erectile dysfunction, and bilateral ankle injury)?  The examiner should explain why or why not. 

b. If not caused by service-connected disability, is it as likely as not that the Veteran's depressive disorder is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by a service-connected disability?  Please explain why or why not.

c. If a permanent worsening of the Veteran's depressive disorder beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the depressive beyond the baseline level of disability related to the service connected disability(ies).  

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


